Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 65-88 are objected to because of the following informalities:  typographical errors. The claims discloses the phrase “the transmit system” which should be “the radio frequency transmit system” for consistency.  Appropriate correction is required.

Claim 1 and 65-88 are objected to because of the following informalities:  typographical errors. The claims discloses the phrase “the gradient coil set” which should be “the single-sided gradient coil set” for consistency.  Appropriate correction is required.

Claim 1 and 65-88 are objected to because of the following informalities:  typographical errors. The claims discloses the phrase “the imaging system” which should be “the magnet resonance imaging system” for consistency.  Appropriate correction is required.

Claim 1 and 65-88 are objected to because of the following informalities:  typographical errors. The claims discloses the phrase “the receive coil” which should be “the radio frequency receive coil” for consistency.  Appropriate correction is required.

Claim 65-88 are objected to because of the following informalities:  typographical errors. The claims discloses the phrase “the receive system” which should be “the radio frequency receive system” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 68-72, 74, 77, and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 68, it is unclear if “the chirped pulses” refers to “the sequence of chirped pulses” or the “at least two chirped pulses” disclosed in claim 65. Therefore, the claim is considered indefinite.
	Also regarding claim 68, it is unclear if “a multi-slice excitation” in line 2 of the claim is the same as the “multi-slice excitation disclosed in claim 65 (which this claim depends from).
The term “similar” in claim 68 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for Therefore, it is unclear what constitutes “similar to the broad bandwidth of the chirped pulses.”

Regarding claim 69, it is unclear if “the chirped pulses” refers to “the sequence of chirped pulses” or the “at least two chirped pulses” disclosed in claim 65. Therefore, the claim is considered indefinite.

Regarding claim 70, it is unclear if “the chirped pulses” refers to “the sequence of chirped pulses” or the “at least two chirped pulses” disclosed in claim 65. Therefore, the claim is considered indefinite.

Regarding claim 71, it is unclear if “the chirped pulses” refers to “the sequence of chirped pulses” or the “at least two chirped pulses” disclosed in claim 65. Therefore, the claim is considered indefinite.
Claim 72 is rejected for depending on claim 71.

Regarding claim 74, it is unclear if “the chirped pulses” refers to “the sequence of chirped pulses” or the “at least two chirped pulses” disclosed in claim 65. Therefore, the claim is considered indefinite.
	Also regarding claim 74, it is unclear if “the inhomogeneous permanent gradient” refers to “the inhomogeneous permanent gradient field” disclosed in claim 65.

Regarding claim 77, it is unclear if “the chirped pulses” refers to “the sequence of chirped pulses” or the “at least two chirped pulses” disclosed in claim 65. Therefore, the claim is considered indefinite.

Regarding claim 79, the claim discloses the transmit system generates “the at least two chirped pulses”. However, claim 65 discloses that the transmit system generates “a sequence of chirped pulses”. Therefore, the claim is considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 65-66, 68, 71-75, 77, 79, 82-84, 88 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu (US 2014/0225610), in view of Prado (US 2004/0155659).

Regarding claim 1, Popescu teaches a method for performing magnetic resonance imaging comprising: 
	providing a magnetic resonance imaging system comprising: 
	a radio frequency receive system comprising a radio frequency receive coil [Fig. 1, RF coils 14. See also rest of reference.], and 
	a housing [Fig. 1 and 4-9, wherein an overall housing of an MRI is shown. See also rest of reference.], wherein the housing comprises: 
		a magnet for providing an inhomogeneous gradient field [Fig. 9, see magnets 91 and 92, and gradient magnets 13 and 93. See also rest of reference.],
		a radio frequency transmit system [Fig. 1, RF coil 14. See also Figs. 4-9 and claim 14. See also rest of reference.], and 
		a single-sided gradient coil set [Fig. 9,  and gradient magnets 13 and 93 are only on one side of the patient. See also rest of reference.]; 
	placing the receive coil proximate a target subject [Fig. 1, RF coil 14. See also Figs. 4-9 and claim 14. See also rest of reference.]; 
	applying a sequence of chirped pulses via the transmit system [¶0060, wherein chirp pulses are executed. Figs. 2-3, wherein multiple RF pulses are executed. See also rest of reference.]; 
	applying a multi-slice excitation along the inhomogeneous permanent gradient field [¶0045 and ¶0059, wherein multiple slice profiles are excited. See also rest of reference.];
[Fig. 2-3, wherein gradient pulses are executed and are orthogonal to the magnetic field. See also rest of reference.]; 
	acquiring a signal of the target subject via the receive system, wherein the signal comprises at least two chirped pulses [¶0060, wherein chirp pulses are used. Fig. 2-3, wherein at least two signals are acquired. See also rest of reference.]; and 
	forming a magnetic resonance image of the target subject [¶0037. See also rest of reference.].
	However, Popescu is silent in teaching a permanent magnet and generating a permanent field.
	Prado, which is also in the field of MRI, teaches a permanent magnet and generating a permanent field [¶0023. See also rest of reference.]. Prado further teaches a housing [Fig. 1, housing 1.],  wherein the housing comprises: a permanent magnet for providing an inhomogeneous permanent gradient field [¶0023. See also rest of reference.], a radio frequency transmit system [Fig. 1, RF coil 50], and a single-sided gradient coil set [Fig. 1, gradient coils 48 and 49].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado because Popescu teaches reducing costs by using simply designed magnets, instead of possibly superconducting magnets which requires more cost because of the need for Helium. Prado teaches that it is known in the art to use permanent magnets which is a type of simple magnet that does not use [Prado - ¶0023]. Therefore, the permanent magnet provided by Prado will reduce the costs, which is a goal of Popescu. 

Regarding claim 65, Popescu teaches a magnetic resonance imaging system comprising:
	a radio frequency receive system comprising a radio frequency receive coil configured to be placed proximate a target subject [Fig. 1, RF coil 14. See also Figs. 4-9 and claim 14. See also rest of reference.], wherein the receive system is configured to deliver a signal of a target subject for forming a magnetic resonance image of the target subject, wherein the signal comprises at least two chirped pulses  [¶0060, wherein chirp pulses are used. Fig. 2-3, wherein at least two signals are acquired. See also rest of reference.], and 
	a housing [Fig. 1 and 4-9, wherein an overall housing of an MRI is shown. See also rest of reference.], wherein the housing comprises: 
		a magnet for providing an inhomogeneous gradient field [Fig. 9, see magnets 91 and 92, and gradient magnets 13 and 93. See also rest of reference.], wherein the imaging system is configured to apply a multi-slice excitation along the inhomogeneous permanent gradient field [¶0045 and ¶0059, wherein multiple slice profiles are excited. See also rest of reference.], 
		a radio frequency transmit system configured to deliver a sequence of chirped pulses [Fig. 1, RF coil 14. See also Figs. 4-9 and claim 14. See also rest of reference.], and 2 311262312.1Preliminary Amendment dated November 24, 2021 Serial No.: 17/438,898 
		a single-sided gradient coil set configured to deliver a plurality of gradient pulses orthogonal to the inhomogeneous permanent gradient field [Fig. 9,  and gradient magnets 13 and 93 are only on one side of the patient. See also rest of reference.].

	Prado, which is also in the field of MRI, teaches a permanent magnet and generating a permanent field [¶0023. See also rest of reference.]. Prado further teaches a housing [Fig. 1, housing 1.],  wherein the housing comprises: a permanent magnet for providing an inhomogeneous permanent gradient field [¶0023. See also rest of reference.], a radio frequency transmit system [Fig. 1, RF coil 50], and a single-sided gradient coil set [Fig. 1, gradient coils 48 and 49].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado because Popescu teaches reducing costs by using simply designed magnets, instead of possibly superconducting magnets which requires more cost because of the need for Helium. Prado teaches that it is known in the art to use permanent magnets which is a type of simple magnet that does not use superconducting cooling fluids [Prado - ¶0023]. Therefore, the permanent magnet provided by Prado will reduce the costs, which is a goal of Popescu.

Regarding claim 66, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu and Prado both further teach further comprising a power source, wherein the power source is configured to flow current through at least one of the radio frequency transmit system, and the single-sided gradient coil set, to generate an electromagnetic field in a region [Popescu – claim 1; Prado - ¶0027 and Fig. 1, region of interest 6. See also rest of both references.].

Regarding claim 68, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu further teaches wherein the imaging system is configured to apply a multi-slice excitation comprising exciting multiple slices along an axis of the inhomogeneous permanent gradient field, wherein each of the multiple slices has a bandwidth that is similar to the broad bandwidth of the chirped pulses [¶0016 and ¶0042, wherein the bandwidth corresponds to the slice profile. See ¶0060, wherein the pulses are chirped pulses. See also rest of reference.].

Regarding claim 71, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu teaches wherein the chirped pulses are configured to produce a dimensional signal along an axis of the inhomogeneous permanent gradient field [¶0060 and Figs. 2-3, wherein signals are acquired. See also rest of reference.].
	However, Popescu is silent in teaching a 1-dimensional signal.
	Prado further teaches a 1-dimensional signal [¶0010. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado because Popescu teaches reducing costs by using simply designed magnets, instead of possibly superconducting [Prado - ¶0023]. Therefore, the permanent magnet provided by Prado will reduce the costs, which is a goal of Popescu.

Regarding claim 72, Popescu and Prado teach the limitations of claim 71, which this claim depends from.
	Popescu further teaches wherein the dimensional signal is a first dimensional signal [¶0060 and Figs. 2-3, wherein signals are acquired. See also rest of reference.], and the gradient pulses are configured to produce a second 1- dimensional signal and a third 1-dimensional signal that are orthogonal to each other and to the axis of the inhomogeneous permanent gradient field [Fig. 2-3, see slice select and readout gradients which are each applied along one dimension and both are orthogonal to the main magnetic field. See also rest of reference.].
	However, Popescu is silent in teaching a 1-dimensional signal.
	Prado further teaches a 1-dimensional signal [¶0010. See also rest of reference.]. Prado further teaches wherein the 1-dimensional signal is a first 1-dimensional signal [¶0010. See also rest of reference.], and the gradient pulses are configured to produce a second 1- dimensional signal and a third 1-dimensional signal that are orthogonal to each other and to the axis of the inhomogeneous permanent gradient field [¶0027. See also rest of reference.].
	 It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado because Popescu [Prado - ¶0023]. Therefore, the permanent magnet provided by Prado will reduce the costs, which is a goal of Popescu.

Regarding claim 73, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu and Prado both further teach wherein the gradient pulses are configured for encoding spatial information to the signal [Popescu – claim 1; Prado ¶0027 and ¶0011. See also rest of both references.].

Regarding claim 74, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu further teaches wherein the combination of the inhomogeneous gradient field and the chirped pulses are configured for slice selection in the inhomogeneous permanent gradient and a frequency encoding gradient [Fig. 2 and 3, wherein the gradients are slice selective and frequency (readout) encoding. ¶0060, which states the RF pulses are chirped. See also rest of reference.].
	However, Popescu is silent in teaching a permanent magnet and generating a permanent field.
[¶0023. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado because Popescu teaches reducing costs by using simply designed magnets, instead of possibly superconducting magnets which requires more cost because of the need for Helium. Prado teaches that it is known in the art to use permanent magnets which is a type of simple magnet that does not use superconducting cooling fluids [Prado - ¶0023]. Therefore, the permanent magnet provided by Prado will reduce the costs, which is a goal of Popescu.

Regarding claim 75, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu further teaches wherein the target subject is an anatomical portion of a body [Fig. 1, wherein the RF coils 14 are positioned to image the torso of the body. See also claim 1, which states acquiring images from a measurement region. Figs. 2-3, wherein the excitation regions are selective according to the gradients. See also rest of reference.].

Regarding claim 77, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu further teaches wherein the chirped pulses induce a signal in the target subject [¶0060. See also rest of reference.], and the receive coil is configured to receive the signal [Fig. 1, RF coil 14 and Figs. 2-3 wherein signals are acquired. See also rest of reference.].

Regarding claim 79, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu further teaches wherein the transmit system further comprises two separate ports configured to generate the at least two chirped pulses [¶0020, wherein multiple transmission channels are used. ¶0060, wherein chirped pulses are used. See also rest of reference.].

Regarding claim 82, Popescu and Prado teach the limitations of claim 66, which this claim depends from.
	Popescu further teaches wherein the radio frequency transmit system comprises a transmit coil that is non-planar and oriented to partially surround the region of interest [¶0054 and ¶0056, wherein the coils can be cylindrical that surround the patient. See also Fig. 1 and rest of reference.].

Regarding claim 83, Popescu and Prado teach the limitations of claim 82, which this claim depends from.
	Popescu further teaches wherein the magnetic resonance imaging system further comprises a tuning box, wherein the tuning box is configured to alter the frequency response of the transmit coil.
	Prado further teaches wherein the magnetic resonance imaging system further comprises a tuning box, wherein the tuning box is configured to alter the frequency response of [¶0033 and claims 4-6, wherein the RF coil is tuned to different frequencies. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado because Popescu teaches reducing costs by using simply designed magnets, instead of possibly superconducting magnets which requires more cost because of the need for Helium. Prado teaches that it is known in the art to use permanent magnets which is a type of simple magnet that does not use superconducting cooling fluids [Prado - ¶0023]. Therefore, the permanent magnet provided by Prado will reduce the costs, which is a goal of Popescu.

Regarding claim 84, Popescu and Prado teach the limitations of claim 66, which this claim depends from.
	Popescu further teaches wherein the gradient coil set is non-planar and oriented to partially surround the region of interest, and wherein the gradient coil set is configured to project a magnetic field gradient to the region of interest [Fig. 9, see gradients 93 and 13, wherein the gradient coils are non-planar and configured to image the patient 12. See also rest of reference.].

Regarding claim 88, the same reasons for rejection as claim 1 also apply to this claim. Claim 88 is merely the non-transitory computer-readable version of claim 1.

Claims 67 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Popescu, in view of previously cited Prado, and in further view of Trequattrini (US 2008/0197845).

Regarding claim 67, Popescu and Prado teach the limitations of claim 66, which this claim depends from.
	Popescu and Prado both further teach wherein the region of interest has a diameter [Popescu – claim 1, wherein an examination region will have some diameter. Prado – Fig. 1, 6 wherein the examination region has some diameter.  See also rest of both references.].
	However, Popescu and Prado are both silent in teaching a diameter of 4 to 12 inches.
	Trequattrini, which is also in the field of MRI, teaches  wherein the region of interest has a diameter of 4 to 12 inches [¶0015; ¶0031, wherein a diameter of 10-20 cm is equal to around 4-8 inches. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Trequattrini because Trequattrini teaches that it is known in the art to have a diameter of an imaging volume between 4-8 inches to image portions of the body of a patient [Trequattrini - ¶0015; ¶0031] and it would have been obvious for a person having ordinary skill in the art to try having a diameter of an imaging region between 4 and 12 inches.

Regarding claim 87, Popescu and Prado teach the limitations of claim 82, which this claim depends from.

	Trequattrini, which is also in the field of MRI, teaches wherein the transmit coil and the gradient coil set are concentric about the region of interest [¶0106, wherein gradient coils and RF coils are included in 2 and See Fig. 6 wherein 2 includes two concentric rings above and below. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Trequattrini because both Popescu and Trequattrini teach that the RF transmit coil and gradient coil can be incorporated together [Popescu -¶0054 and ¶0056; Trequattrini - ¶0106] and because both teach c-arm MRI type machines and Trequattrini teaches it is known that the coils are concentric around the volume of interest [Trequattrini - See Fig. 6].

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Popescu, in view of previously cited Prado, and in further view of Frydman (US 2020/0110144).

Regarding claim 69, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	However, Popescu and Prado are silent in teaching wherein the chirped pulses comprise identical bandwidths and differing durations.
[¶0118, wherein identical bandwidths are use and the durations are different for Figs. 7a-d. ¶0118, wherein the embodiments can be combined so Figs. 7a-d can be combined. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Frydman because both Popescu and Frydman teach using chirp pulses and Frydman further teaches  the bandwidth and pulse durations define the areas that are excited by the chirp pulses and it would be desirable to have similar bandwidths [Frydman - ¶0118. See also rest of reference.]. 

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Popescu, in view of previously cited Prado, and in further view of Chamberlain (US 2008/0204020).

Regarding claim 70, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	However, Popescu and Prado are silent in teaching wherein the chirped pulses have a bandwidth ranging from 1 kHz to 10 kHz, 10 kHz to 40 kHz, 40 kHz to 100 kHz, 100 kHz to 400 kHz, 400 kHz to 1 MHz, or any ranges of bandwidth thereof.
	Chamberlain, which is also in the field of MRI, teaches wherein the chirped pulses have a bandwidth ranging from 1 kHz to 10 kHz, 10 kHz to 40 kHz, 40 kHz to 100 kHz, 100 kHz to 400 [¶0075-0081. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Chamberlain because both Popescu and Chamberlain teach using chirp pulses and Chamberlain further teaches  it is known for bandwidths of chirp pulses to be between 10 to 40 kHz [Chamberlain - ¶0075-0081. See also rest of reference.]. 

Claims 76, 78, and 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Popescu, in view of previously cited Prado, and in further view of Iwasa (US 2019/0383891).

Regarding claim 76, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu further teaches wherein the receive coil comprises an array of receive coils [Fig. 1, coils 14]. 
	However, Popescu and Prado are silent in teaching each of the array of receive coils is configured for specific anatomical portion of a body.
	Iwasa, which is also in the field of MRI, teaches wherein the receive coil comprises an array of receive coils [¶0008-0009, ¶0032, see Figs. 6A-9, wherein a plurality of receive coils are shown. See also rest of reference.] and each of the array of receive coils is configured for [¶0008-0009, ¶0032, see Figs. 6A-9. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Iwasa because Iwasa teaches that it is known in the art to provide flexible RF coil that surround the surface of a patient so signal acquisition efficiency becomes higher and the image quality of an MRI image is more improved as a distance between the RF coil and an examinee becomes less [Iwasa - ¶0004].

Regarding claim 78, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu further teaches wherein each of the at least two chirped pulses  [¶0060]. 
	However, Popescu and Prado are silent in teaching the pulses are split into two components that are 90 degrees out of phase.
	Iwasa, which is also in the field of MRI, teaches the pulses are split into two components that are 90 degrees out of phase [¶0061. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Iwasa because Iwasa teaches that it is known in the art to provide Transmission signals with phases different by 90 degrees to efficiently apply an RF magnetic field to the examinee and provide circular polarization [Iwasa - ¶0061 and ¶0003].

Regarding claim 85, Popescu and Prado teach the limitations of claim 66, which this claim depends from. 
	However, Popescu and Prado are silent in teaching wherein the receive coil is a flexible coil configured to be affixed to an anatomical portion of a patient for imaging within the region of interest.
	Iwasa, which is also in the field of MRI, wherein the receive coil is a flexible coil configured to be affixed to an anatomical portion of a patient for imaging within the region of interest [¶0008-0009, ¶0032, ¶0068 and see Figs. 6A-9, 16. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Iwasa because Iwasa teaches that it is known in the art to provide flexible RF coil that surround the surface of a patient so signal acquisition efficiency becomes higher and the image quality of an MRI image is more improved as a distance between the RF coil and an examinee becomes less [Iwasa - ¶0004].

Regarding claim 86, Popescu and Prado teach the limitations of claim 66, which this claim depends from.
	Popescu further teaches wherein the receive coil is in one of a single-loop coil configuration, figure-8 coil configuration, or butterfly coil configuration [Fig. 1, coils 14 are single loop]. 
	However, Popescu and Prado are silent wherein the receive coil is smaller than the region of interest.
[¶0090; ¶0147, see Figs. 5A-9, wherein the coils are smaller than the region of interest and the coils are single loop. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Iwasa because Iwasa teaches that it is known in the art to provide flexible RF coil that surround the surface of a patient so signal acquisition efficiency becomes higher and the image quality of an MRI image is more improved as a distance between the RF coil and an examinee becomes less [Iwasa - ¶0004].

Claims 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Popescu, in view of previously cited Prado, and in further view of Graesslin (US 2008/0182524).

Regarding claim 80, Popescu and Prado teach the limitations of claim 65, which this claim depends from.
	Popescu and Prado further teach wherein the magnetic resonance imaging system further comprises a signal conditioning box and a control system [Popescu – Fig. 1, image sequence controller 17, RF unit 15. Prado – Fig. 3 control unit 59, tuner 58, RF input 69, receiver 60 and data acquisition 81. See also rest of references.]. 

	Graesslin, which is also in the field of MRI, teaches wherein the magnetic resonance imaging system further comprises a signal conditioning box and a control system, wherein the signal conditioning box is configured to turn the control system on and off with a blanking signal [¶0038-0039, blanking signal is provided by spectrometer 10 to the controlling switches. See also ¶0026-0036 See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Graesslin because Graesslin teaches that it is known in the art to provide blanking signals to protect the RF acquisition components and patient during transmission of RF pulses  [Graesslin  - ¶0006-0009; ¶0022].

Regarding claim 81, Popescu, Prado, and Graesslin teach the limitations of claim 80, which this claim depends from.
	Prado further teaches further comprising a radio frequency amplifier [¶0028 See also rest of references.]. 
	However, Popescu and Prado are silent in teaching the amplifier enabled and disabled when the control system is turned on and off with the blanking signal.
	Graesslin, which is also in the field of MRI, teaches further comprising a radio frequency amplifier, the amplifier enabled and disabled when the control system is turned on and off with [¶0038-0039, blanking signal is provided by spectrometer 10 to the controlling switches. See also ¶0026-0036 See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Popescu and Prado with the teachings of Graesslin because Graesslin teaches that it is known in the art to provide blanking signals to protect the RF acquisition components and patient during transmission of RF pulses  [Graesslin  - ¶0006-0009; ¶0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RISHI R PATEL/Primary Examiner, Art Unit 2896